          Case 1:16-cv-01533-ABJ Document 100 Filed 10/15/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   01 EUROPEAN        GROUP B.V.,

                                            Plaintiff,

            v.
                                                          Case No.1 :16-cv-01533-ABJ
   BOLlV ARLAN REPUBLIC          OF
   VENEZUELA,

                                          Defendant.



      PLAINTIFF'S SUPPLEMENTAL MEMORANDUM (I) IN SUPPORT OF ITS
MOTIONS FOR RELIEF PURSUANT TO 28 U.S.C. § 1610(c) AND 28 U.S.c. § 1963 AND
(II) IN OPPOSITION TO DEFENDANT BOLIV ARIAN REPUBLIC OF VENEZUELA'S
    NOTICE OF COUNTER-MOTION FOR A 120-DAY STAY OF ENFORCEMENT
                             PROCEEDINGS

         Plaintiff 01 European Group B.V. ("OIEG")       submits this supplemental    memorandum      to

 update the Court on recent proceedings    relevant to its pending motions fore leave to register this

 Court's judgment   in other judicial districts, and to seek further relief thereon. [Dkt. Nos. 87 and

 88].

         On October    11, 2019, the parties in Crystal/ex Int'l Corp. v. Bolivarian Republic of

 Venezuela, Case No. 17-00151 (D. Del.) (LPS), filed a joint status report in the United States

 District Court for the District of Delaware.      A copy is attached as Exhibit     1.   In the report,

 Crystallex presses to launch a foreclosure process on the shares of PDV Holding, Inc., addressing

 marketing, the structure of an auction sale and related issues. See Status Report at 1-6. OrEG will

 seek a recovery from the same property.      It would serve the interests of judicial economy, and

 allow District Judge Stark more efficiently to address the logistical issues before him, if he were

 able to consider 0lEG's requests for relief at the same time that he fashions relief in the Crystal/ex


DB1/108810865.1
        Case 1:16-cv-01533-ABJ Document 100 Filed 10/15/19 Page 2 of 3




case. This Court's issuance of a certificate would permit OIEG to seek that review, and would not

foreclose Venezuela from asserting any of its rights in proceedings     in Delaware.

       For the foregoing reasons, and those previously       briefed, OIEG requests that its pending

motions be granted and that Venezuela's   pending motion for a stay be denied.

Dated: October 15, 2019                              Respectfully   submitted,

                                                     MORGAN,        LEWIS & BOCKIUS LLP



                                                     By: /s/ Susan Baker Manning
                                                          Susan Baker Manning, Bar No. 499635
                                                          susan.manning@morganlewis.com
                                                          1111 Pennsylvania Avenue, NW
                                                          Washington, DC 20004
                                                          Telephone: + 1.202.739.3000
                                                          Facsimile: +1.202.739.3001

                                                         and

                                                         Sabin Willett (pro hac vice)
                                                         sabin.willett@morganlewis.com
                                                         Christopher L. Carter (pro hac vice)
                                                         christopher.carter@morganlewis.com
                                                         One Federal Street
                                                         Boston, MA 02110-1726
                                                         Telephone: + 1.617 .341. 7700
                                                         Facsimile: + 1.617.341.7701

                                                         Attorneys for Plaintiff
                                                         OJ European Group B. v:




                                                 2
          Case 1:16-cv-01533-ABJ Document 100 Filed 10/15/19 Page 3 of 3




                                    CERTIFICATE OF SERVICE

          J hereby certify that on October 15,2019, [ caused this document to be electronically filed

 with the Clerk of the Court of the U.S. District Court for the District of Columbia         by using the

 CM/ECF       system, which will automatically   generate and serve notice of this filing to all counsel

 of record.    I further certify that I am not aware of any party who will not receive such notice.




                                                                  lsi Christopher L. Carter
                                                                     Christopher L. Carter




DB1/ 108810865.1
